Citation Nr: 1242310	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  03-32 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for low back disability, including herniated disc at right L5-S1 level.

2.  Entitlement to service connection for mid-back disability.

3.  Entitlement to increased ratings for mild multilevel degenerative disc disease of the cervical spine (neck disability), currently assigned "staged" ratings of 10 percent from January 8, 2003 to May 26, 2011, and 40 percent from that date.  

4.  Entitlement to increased ratings for chronic headaches, currently assigned "staged" ratings of 10 percent from January 8, 2003 to May 26, 2011, and 30 percent from that date.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) in April 2003 (which denied service connection for low back disability) and June 2004 (which denied service connection for mid-back disability).  A December 2005 Board decision denied the claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court); an October 2008 Court Memorandum Decision vacated the Board's decision and remanded the case.  In April 2011, the Board remanded the matters for additional development.  An interim [June 2012] rating decision granted service connection for chronic headaches and a neck disability and assigned initial ratings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that these matters must again be remanded for evidentiary development.

Regarding the ratings for neck disability and chronic headaches, a June 2012 rating decision granted service connection and assigned ratings for each disability.  In an August 2012 statement, the Veteran clearly expressed disagreement with this decision.  The filing of a timely notice of disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As a statement of the case in the matter has not yet been issued, a remand for such action is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In a previous [April 2011] remand, the Board sought a VA examination and medical opinions regarding whether the Veteran has any current spine disability that is causally related to service, to include a noted December 1973 incident.  The Board noted that the Veteran contends all of his spine disabilities are interrelated and stem from this same incident.  The examiner was also asked to offer an opinion, if it was determined that one or more of the disabilities are causally related to service, whether any of the remaining disabilities are secondary to the disability found to be causally related to service.

Pursuant to the Board's remand, the Veteran was afforded a VA spine examination in May 2011.  The VA examiner opined that the Veteran's cervical spine disability (chronic cervical strain, degenerative disc disease, and spondylosis) is at least as likely as not due to his military service.  Regarding disabilities of the mid-back or low back, the examiner noted the Veteran's statements regarding low back pain as well as statements from his ex-wife that he complained of low back pain while in service.  The examiner diagnosed degenerative disc disease, spondylosis, and osteopenia of the thoracolumbar spine.  The examiner stated that there was no evidence of the Veteran complaining of low back problems while in service aside from the ex-wife's statements.  The examiner opined that the fact that the Veteran was carrying heavy ordinance in service could conceivably aggravate his low back at that time, then stated that with no objective evidence that the Veteran complained of any issues at that time and only subsequently, the examiner could not resolve the matter of connectability without resort to mere speculation.  The examiner found that the Veteran has had a bulging and/or herniated right L5-S1 disc since at least 1987.  The examiner did not offer any opinion regarding whether the diagnosed thoracolumbar spine disability is secondary to the cervical spine disability, which was determined to be service-connected.

Once VA provides an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board therefore finds the May 2011 VA examination and medical opinion to be inadequate, as they failed to fulfill the April 2011 remand instructions

It is well-established in case law that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the actions previously sought by the Board are necessary for a proper adjudication of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of the Case on the issues of increased ratings for neck disability and chronic headaches.  The Veteran should be advised that these matters will only be before the Board if he timely perfects an appeal by submitting a substantive appeal.  If he does so, the matters should be returned to the Board for appellate consideration.

2.  The claims file should be returned to the May 2011 VA examiner to obtain an addendum opinion.  It is imperative that the claims file be made available to and be reviewed by the examiner.  After reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disabilities of the mid-back and/or low back are proximately due to, caused by, or have been aggravated by the cervical spine disabilities which the examiner found to be causally related to service.  A detailed rationale should be provided for any opinions expressed.

If the May 2011 VA examiner is unavailable, the Veteran should be scheduled for a new appropriate VA examination.

3.  After all necessary development has been accomplished, the RO should review the expanded record and readjudicate the claims.  If the benefits remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

